Citation Nr: 1735035	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for hearing loss and tinnitus.

The Board remanded the appeal for additionally development in September 2015.  The Board finds substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus was remanded by the Board in September 2015.  A February 2016 rating decision granted service connection for tinnitus.  The Veteran has not filed a notice of disagreement with regard to any appealable determination made in the February 2016 decision.  Therefore, that matter is no longer before the Board.  38 C.F.R. § 20.200 , 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

The Veteran's bilateral hearing loss meets the regulatory threshold to be considered a disability for VA purposes, the Veteran was exposed to acoustic trauma in service, and the evidence is in equipoise regarding whether in-service acoustic trauma caused the Veteran's hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.385, 3.485, 3.486 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2016).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on their behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that his hearing loss resulted from a firing range exercise during basic training.  The Veteran, through representation, argues that the VA examiner should have considered the Veteran's lay statements, and should not have relied on a lack of in-service medical records of hearing loss or post service noise exposure in the opinion.  The Veteran's representative also argues that there is evidence of a shift in hearing thresholds during service, and that the negative evidence is not sufficient enough to rebut that evidence of an in-service shift.

The record shows the Veteran was diagnosed with bilateral hearing loss.  In October 2015 a private doctor examined the Veteran and provided a diagnosis of bilateral sensorineural hearing loss.  The Board finds that doctor to be competent and credible to provide an opinion.  The Board also finds that doctor's opinion to be probative since it contained details of the Veteran's service, a physical examination of the Veteran, and an opinion supported by reasoning which addressed both the positive and negative evidence of record.  The Veteran also underwent a VA examination in November 2015 which confirmed the diagnosis of bilateral sensorineural hearing loss.  The Board finds the VA examiner to also be competent and credible to provide an opinion.  However, the Board finds the VA examiner's opinion to be less probative than the private doctor since the VA examiner opinion did not consider the Veteran's lay statements, or the precautions used during post-service noise exposure.

The record shows a lay statement describing an in-service event which may be related to the diagnosed hearing loss.  The Veteran provided a statement identifying an incident during basic training when a drill instructor took the rifle from another trainee and began firing the rifle, in demonstration to the other trainee, immediately next to the Veteran's firing position.  The Veteran stated that no hearing protection was given in that instance or during other firing exercises in service.  The Veteran also stated that the ringing began after that incident and then gradually worsened, in addition to the loss of hearing.  The Board finds the Veteran competent to speak to the fact that the ringing and hearing loss arose during service.  The Board finds the Veteran's statement credible since it is consistent with the circumstances of service and is a plausible event to have occurred in basic training.

The Board finds the most probative evidence shows a causal relationship between service and hearing loss.  The private doctor determined the Veteran's hearing loss was caused by service and not a result of the Veteran's post-service career in law enforcement, since the Veteran was in an administrative position and always wore hearing protection at the range.  The private doctor considered and discussed evidence from during and after service in the opinion.  The private doctor opined that the present hearing loss was more likely than not caused by firing range exercises without hearing protection and working at an office near the flight line while in service, and not by occasional firing range exercises with hearing protection as a police officer after service.  

The Board finds the VA examiner's opinion to be less probative since it did not discuss the Veteran's lay statements, whether hearing protection was used while hunting or working as a police officer, or why post-service noise exposure and not in-service noise exposure was the cause of the diagnosed hearing loss.  Additionally, the Board notes the VA examiner stated that there was no significant shift in the Veteran's hearing during service, despite three separate audiograms from service, each with different results.  Although the hearing shifts in service were minor, the VA examiner relied almost solely on the service audiograms, without discussing the differing results, as a basis for finding no causal relation between the Veteran's service and hearing loss.  Therefore, the Board finds the private doctor's reasoning was more complete than the VA examiner's, and thus that opinion is more probative.

After a review of the evidence of record as a whole, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from the in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and against the claim are at least in equipoise.  The Board will resolve reasonable doubt in finding that hearing loss disability is the result of noise exposure during service.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


